Citation Nr: 0934610	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thigh injury, previously claimed as a left thigh tumor, 
and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, previously claimed as a back injury, 
and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for a left thigh 
injury and determined that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
lumbar spine injury.  

In April 2009, the Board remanded this appeal for additional 
evidentiary development, to include obtaining the Veteran's 
records from the Social Security Administration.  All 
requested development was completed.  Unfortunately, however, 
new evidence submitted by the Veteran indicates that 
additional development is now needed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant when further 
action is required.


REMAND

In August 2009, the Veteran's representative telefaxed a 
letter to the Board, which indicated that the RO had in its 
possession lay statements not associated with the claims file 
before it was transferred to the Board.  The letter indicated 
that a copy was being sent to the RO with a request that the 
lay evidence been provided to the Board immediately.  

However, to date, the Board has not received any such lay 
evidence.  

Therefore, because the Veteran, through his representative, 
has indicated that there is lay evidence in the RO's 
possession that should be associated with the claims file, 
the Board finds a remand is necessary in order for the RO to 
locate the evidence identified by the Veteran and associate 
it with the claims file.  The August 2009 letter contains a 
waiver of initial consideration by the agency of original 
jurisdiction.  Therefore, the claims file can be returned to 
the Board without providing the Veteran and his 
representative a Supplemental Statement of the Case, unless 
new evidence is submitted without an appropriate waiver.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Locate the lay evidence identified by 
the Veteran's representative in the 
August 2009 letter and associate it 
with the claims file.  If the evidence 
cannot be located, the Veteran may be 
requested to provide a copy of this 
evidence again.  If neither the RO nor 
the Veteran is able to provide the lay 
evidence at issue, the claims file must 
be properly documented.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If new evidence is 
submitted in support of this appeal 
without an appropriate waiver, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  If new evidence is not 
submitted, return the claims file to 
the Board for adjudication of the 
appeal.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

